Citation Nr: 0534243	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. C.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a low back disorder.  

In a June 2002 decision, the Board found that new evidence 
had been submitted to reopen the claim of service connection 
for a low back disorder and it subsequently remanded the 
matter in September 2003 for additional development.  


FINDING OF FACT

A current low back disability, degenerative disc disease of 
the lumbar spine, is the result of an inservice injury.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred 
inservice.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Board notes that the veteran's service medical records 
are absent of any complaints or findings of a low back 
disorder in service.  However, the Board notes that the 
veteran has continuously reported having sustained an injury 
to his low back when falling off a guard tower when coming 
off a ladder during an attack by enemy forces in Vietnam.  
His account has been confirmed by an individual who served 
with the veteran.  R. C. has indicated, in writing and 
through testimony, that he had heard of an individual falling 
out of a guard tower when the compound had come under attack, 
resulting in the individual sustaining back and ankle 
injuries, and then seeing the veteran several weeks later 
walking on crutches and confirming that it was him who had 
fallen out of the guard tower and sustained ankle and back 
injuries.

While the August 2004 VA examiner indicated that there was no 
causal relationship between the veteran's service-connected 
right ankle disorder and his low back disorder, he did not 
render an opinion as to whether any current low back disorder 
was directly related to an injury in service.  The August 
2004 VA examiner did note that the veteran again reported 
having sustained his claimed low back injury at the same time 
as the service connected ankle injury.  

The only medical opinion that addresses the relationship of 
any current back disorder to the veteran's period of service 
is the May 1999 VA physician's opinion that related his 
current low back disorder to his period of service.  

While the evidence does not overwhelmingly support the 
veteran's claim, for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  In this case, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for degenerative disc disorder of the lumbar 
spine.  Therefore, service connection for degenerative disc 
disease of the lumbar spine is warranted.


ORDER

Service connection for a low back disability, namely 
degenerative disc disease of the lumbar spine, is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


